Title: From George Washington to Lieutenant Colonel Benjamin Flower, 30 December 1777
From: Washington, George
To: Flower, Benjamin



[Head Quarters, Valley Forge, 30 December 1777]

Instructions for the Commissary of Military Stores—
All the Continental Arms that are out of order are to be collected without delay, that they may be repaired and render’d fit for Service as speedily as possible.
Every Workman that can possibly be engaged is to be employed for this purpose—and in proportion as the Repairs are completed the Arms are to be packe⟨d⟩ in proper Chests, which are to be deposited in places of Security.
A Sufficient number of Arm Chests are to be provided, in order that the transporting of Arms from place to place may be render’d convenient and safe.
It is scarcely necessary to add that the utmost diligence should be used in laying up an amp⟨le⟩ Store of Cartridges for the Service of the ensuing Campaign—and making every other necessary provision in your department. Given at Head Quarters this 30th Decem. 1777.
